DETAILED ACTION

The following is a Final office action in response to the Amendments filed on March 01, 2022.

Claim 1, 8, 9, 16, and 19 have been amended.
Claims 1-20 are pending.

Response to Arguments
 

35 U.S.C. 103 Rejections
	Applicant’s arguments filed in the communications on March 01, 2022 have been fully considered but are not persuasive. Applicant argued in substance that regarding limitations in Independent claim. Examiner has mapped each and every limitation in the office action below as the previous office action was a summary of rejection in the first action interview form.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-4, 6-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fanous et al. (USPGPub 2016/0171542) in view of Kaplan et al. (USPGPub 2012/0135745).

	As per claim 1, Fanous teaches a method of operating a summary service to provide event summarization, (Fanous, see paragraph [0004], Customer Insight (CI) systems in accordance with various embodiments of the invention gather information sets from multiple remote information sources and can merge the information sets to identify authoritative information describing the named entity) the method comprising: 
	identifying data objects that qualify for an event from a plurality of data objects obtained from a plurality of information sources (Fanous, see paragraph [0004], the information sets and/or the authoritative information are identified using geographic location information associated with the information sets)
	 identifying two or more classifications of interest for the event; for each data object in the data objects that qualify for the event, determining whether the data object qualifies for a classification of interest of the two or more classifications of interest (Fanous, see paragraph [0004], the CI systems identify relationship information within the merged information sets and use the relationship information to identify customers of businesses)
	 when the data object qualifies for a classification of interest of the two or more classifications of interest, classifying the data object as part of the classification of interest (Fanous, see paragraph [0013], merging at least a subset of the received at least one information set with the identifying information set for the given named entity to create merged information sets for the given named entity that are stored in the feeds database using the customer insight system, where the customer insight system merges at least one given information set with the identifying information set for the given named entity based upon a comparison of geographic location information included in the at least one given information set and geographic location information included within the identifying information set).
	Fanous doesn’t explicitly teach determining information differences between data objects in different classification of the two or more classification of interest and generating a summary based on the information difference.
	In analogous art Kaplan teaches determining information differences between data objects in different classification of the two or more classification of interest and generating a summary based on the information difference (Kaplan, see paragraph [0005] Difference information is received from a comparison of land-based image data with the outline template of the at least one physical object. The land-based image is generated from a mobile device at the geographic location. An error report based on the difference information is provided for updating the geographic data).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Kaplan and apply them on the teaching of Fanous as doing so could help in updating information and reporting any discrepancies. (Kaplan, see paragraph [0001]). 

	As per claim 2, Fanous-Kaplan teaches the method of claim 1, wherein the data objects comprise documents, social media posts, videos, and/or audio files. (Fanous, see paragraph [0277], Interest can also be inferred from the content of documents including (but not limited to) web pages, email messages, and/or short messages posted to messaging services).

	As per claim 3, Fanous-Kaplan teaches the method of claim 1, wherein the information sources comprise webpages and/or feeds. (Fanous, see paragraph [0021], remote information source selected from the group consisting of a search engine service, an online directory, a review website, a website, a server log, an email service, a messaging service, and a social media service).

	As per claim 4, Fanous-Kaplan teaches the method of claim 1, wherein the two or more classifications of interest comprise two or more geographic regions (Fanous, see paragraph [0016], based upon a comparison of geographic location information included in the at least one given information set and geographic location information included within the identifying information set by: determining at least one distance between the geographic location information included in the at least one given information set and the geographic location information included within the identifying information set using the customer insight system; and comparing the determined at least on distance to a threshold for merging information sets using the customer insight system).

	As per claim 6, Fanous doesn’t explicitly teach the method of claim 1 further comprising receiving a request for the summary from an end user, and wherein generating the summary based on the information differences comprises generating the summary based on the information differences and summary preferences of the end user.
	In analogous art Kaplan teaches the method of claim 1 further comprising receiving a request for the summary from an end user, and wherein generating the summary based on the information differences comprises generating the summary based on the information differences and summary preferences of the end user (Kaplan, see paragraph [0023], the captured land-based image data is compared with the geographic data, such as compared with an outline template representing outlines of physical objects, generated from the geographic data, stored in the geographic database 130. From the comparison, an error report is generated. The error report aids the map developer in updating the geographic data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Kaplan and apply them on the teaching of Fanous as doing so could help in updating information and reporting any discrepancies. (Kaplan, see paragraph [0001]). 

	As per claim 7, Fanous doesn’t explicitly teach the method of claim 6, wherein the summary preferences of the end user comprise learned preferences identified from previous summary requests and responses for the end user.
	In analogous art Kaplan teaches the method of claim 6, wherein the summary preferences of the end user comprise learned preferences identified from previous summary requests and responses for the end user (Kaplan, see paragraph [0041], As the station drives to different areas, the comparison is made to determine differences between previously acquired data and the data acquired using the camera).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Kaplan and apply them on the teaching of Fanous as doing so could help in updating information and reporting any discrepancies. (Kaplan, see paragraph [0001]). 

	As per claim 8, Fanous doesn’t explicitly teach the method of claim 1, wherein determining information differences between data objects in different classifications of the two or more classifications comprises determining numerical value differences for values identified in data objects in different classifications of the two or more classifications.
	In analogous art Kaplan teaches the method of claim 1, wherein determining information differences between data objects in different classifications of the two or more classifications comprises determining numerical value differences for values identified in data objects in different classifications of the two or more classifications (Kaplan, see paragraph [0066], an error report is provided based on the difference information. The error report may be a simple text string received via HTML, email, or SMS, including the location of the difference report. The error report may be a compilation or errors stored over a predetermined time period. The error report may include the location-based image data. The error report is provided where a sufficient difference results from the comparison. Where no or an insufficient difference results, an error report may or may not be generated. An error report may indicate verification of the geographic data at a location as having continued accuracy (e.g., no error).)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Kaplan and apply them on the teaching of Fanous as doing so could help in updating information and reporting any discrepancies. (Kaplan, see paragraph [0001]). 

	As per claim 9, 
			[Rejection rational for claim 1 is applicable].

	As per claim 10, Fanous-Kaplan teaches the computer apparatus of claim 9, wherein the data objects comprise documents, social media posts, videos, and/or audio files. (Fanous, see paragraph [0277], Interest can also be inferred from the content of documents including (but not limited to) web pages, email messages, and/or short messages posted to messaging services).

As per claim 11, Fanous-Kaplan teaches the computer apparatus of claim 9, wherein the information sources comprise webpages and/or feeds. (Fanous, see paragraph [0021], remote information source selected from the group consisting of a search engine service, an online directory, a review website, a website, a server log, an email service, a messaging service, and a social media service).

As per claim 12, Fanous-Kaplan teaches the computer apparatus of claim 9, wherein the two or more classifications of interest comprise two or more geographic regions (Fanous, see paragraph [0016], based upon a comparison of geographic location information included in the at least one given information set and geographic location information included within the identifying information set by: determining at least one distance between the geographic location information included in the at least one given information set and the geographic location information included within the identifying information set using the customer insight system; and comparing the determined at least on distance to a threshold for merging information sets using the customer insight system).

As per claim 14, 
		[Rejection rational for claim 6 is applicable].

As per claim 15, 
		[Rejection rational for claim 7 is applicable].

As per claim 16, 
		[Rejection rational for claim 8 is applicable].

As per claim 17, 
		[Rejection rational for claim 8 is applicable].

As per claim 18, Fanous doesn’t explicitly teaches the computer apparatus of claim 9, wherein generating the summary based on the information differences comprises generating a text summary or graph-based summary based on the information differences.
In analogous art Kaplan teaches the computer apparatus of claim 9, wherein generating the summary based on the information differences comprises generating a text summary or graph-based summary based on the information differences (Kaplan, see paragraph [0055], A graphical representation 800 of the outline template 501 and the image data is shown on display 211).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Kaplan and apply them on the teaching of Fanous as doing so could help in updating information and reporting any discrepancies. (Kaplan, see paragraph [0001]). 

As per claim 19, Fanous teaches a method of operating a summary service to provide a summary of an event, (Fanous, see paragraph [0004], Customer Insight (CI) systems in accordance with various embodiments of the invention gather information sets from multiple remote information sources and can merge the information sets to identify authoritative information describing the named entity)  the method comprising: for each data object in a plurality of data objects that provide information for the event, determine whether the data object qualifies for a classification of interest of two or more classifications of interest; (Fanous, see paragraph [0004], the information sets and/or the authoritative information are identified using geographic location information associated with the information sets)  when the data object qualifies for a classification of interest of the two or more classifications of interest, classifying the data object as part of the classification of interest (Fanous, see paragraph [0013], merging at least a subset of the received at least one information set with the identifying information set for the given named entity to create merged information sets for the given named entity that are stored in the feeds database using the customer insight system, where the customer insight system merges at least one given information set with the identifying information set for the given named entity based upon a comparison of geographic location information included in the at least one given information set and geographic location information included within the identifying information set).
	Fanous doesn’t explicitly teach determining information differences between data objects in different classifications of the two or more classifications of interest scoring each information difference of the information differences based at least on a relevance of the information difference to an event type for the event and generating a summary based on the scores for each information difference of the information differences (Kaplan, see paragraph [0005] Difference information is received from a comparison of land-based image data with the outline template of the at least one physical object. The land-based image is generated from a mobile device at the geographic location. An error report based on the difference information is provided for updating the geographic data).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Kaplan and apply them on the teaching of Fanous as doing so could help in updating information and reporting any discrepancies. (Kaplan, see paragraph [0001]).

	As per claim 20, the method of claim 19, wherein generating the summary based on the scores for each information difference of the information differences comprises generating the summary based on the scores for each information difference of the information differences, wherein each information difference is prioritized in the summary based on the scores.
	In analogous art Kaplan teaches wherein generating the summary based on the scores for each information difference of the information differences comprises generating the summary based on the scores for each information difference of the information differences, wherein each information difference is prioritized in the summary based on the scores (Kaplan, see paragraph [0066], an error report is provided based on the difference information. The error report may be a simple text string received via HTML, email, or SMS, including the location of the difference report. The error report may be a compilation or errors stored over a predetermined time period. The error report may include the location-based image data. The error report is provided where a sufficient difference results from the comparison. Where no or an insufficient difference results, an error report may or may not be generated. An error report may indicate verification of the geographic data at a location as having continued accuracy (e.g., no error)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Kaplan and apply them on the teaching of Fanous as doing so could help in updating information and reporting any discrepancies. (Kaplan, see paragraph [0001]).

	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fanous et al. (USPGPub 2016/0171542) in view of Kaplan et al. (USPGPub 2012/0135745) and further in view of Galle et al. (USPGPub 2016/0283462).
	
	As per claim 5, Fanous-Kaplan doesn’t explicitly teach the method of claim 1, wherein the two or more classifications of interest comprise two or more languages.
	In analogous art Galle teaches the method of claim 1, wherein the two or more classifications of interest comprise two or more languages (Galle, see paragraph [0011], Language labels are predicted for at least one of the unlabeled social network post nodes. This includes propagating language labels through the graph to unlabeled nodes using label propagation as a function of the respective edge weights).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Galle and apply them on the teaching of Fanous-Kaplan as doing so can improve language identification. (Galle, see paragraph [0006]).

As per claim 13,
		[Rejection rational for claim 5 is applicable].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/            Primary Examiner, Art Unit 2449